The opinion of the Court was delivered by
IClNG, President. —
This is certainly a most extraordinary proceeding. The plaintiff seems to think that he has some sort of title to lands situate in what was, before the American Revolution, part of the county of Philadelphia. And that the title papers thereto are in the hands of the defendant, as heir and executor of his father, William Francis, deceased. The object of the bill is to compel the defendant to bring into Court all papers and parchments in his possession, bearing date anterior to the year 1783, in which the plaintiff may have an apparent interest, for the plaintiff’s inspection, that thereby he may obtain the necessary evidence to enable him to prosecute his claim to said lands, if any he has. The defendant has demurred to. the bill.
The first ground of demurrer assigned arises from the proviso to the 13th section of the Act of 1836, giving this Court jurisdiction in equity, which declares that no process to be issued by this Court or the Supreme Court, under the chancery powers therein specially granted, excepting such as have hereinbefore been exercised, shall at any time be executed beyond the limits of the city and county of Philadelphia. The return to the subpoena shows it to have been served by the sheriff of this county, and the presumption is that the writ was executed by him within his bailiwick. Indeed it is not denied, but admitted, to have been so served. The argument against our jurisdiction is derived from the circumstance that the defendant is described in the bill as of Abing-ton, Montgomery county, it being supposed that our jurisdiction in equity extends only over the actual and permanent inhabitants of this county. The real object of this proviso was to exclude the idea, that in giving original jurisdiction in equity to the Supreme Court and this Court, in this county, it' was in the contemplation of the legislature to make such jurisdiction co-extensive with the Commonwealth. The interdiction of the law is against issuing process to be executed out of the county, which means original process for the commencement of a suit. Where the defendant is, however, found within the county, the jurisdiction of the Court, which, in the administration of equity, acts always on the person, arises. If the legislature had intended that our jurisdiction in equity should be confined to the resident inhabitancy of this county, and to exclude all persons from its operation who were not permanently *531domiciled here, it would have been easy to say so; and such an important qualification of jurisdiction would not have been left to be inferred from words which, in their natural and legal signification, convey no such idea. Such a construction of the words of the law would deprive this Court, sitting as it does in a great commercial city, of much of its usefulness; and we should be disinclined to adopt it, unless under the pressure of the words of the law, or from necessary and inevitable inference therefrom.
There is no part of the jurisdiction of a Court of Equity more conducive of justice, more important in maintaining right and in suppressing wrong, than is found in the power of compelling the discovery of facts, resting on the knowledge of one party, which are necessary in order to establish the right of the party demanding such discovery. But it is a jurisdiction fraught with .danger to the rights and interests of those against whom its force is directed, unless the most anxious caution is employed by the functionaries exercising it, against its abuse. Hence, especially in cases like the present, where the object of the proceeding is to supply the party asking the discovery with the materials for future contemplated litigation, it must clearly appear on the face of the bill that the plaintiff has a title to the discovery he seeks, or, in other words, that he has interest in the subject-matter to which the discovery is attached, capable and proper to be vindicated in some judicial tribunal: 1 Story’s Eq. 706. The title so to be shown must be present and vested; for where the plaintiff in his bill shows only the probability of a future title or interest, upon an event which may never happen, he has no right to institute any suit concerning it, either for discovery or for relief: Mitford’s Eq. by Jeremy, 156-7. The allegations and charges of such a bill should be precise and specific; for without such allegations and charges there can be no test by which the right to discovery can be tried. When so stated, the Court has the means given it of judging whether the facts alleged are such as will support an action; for unless the facts as set forth in his bill, admitting their truth, will enable the plaintiff to maintain an action, he has no title to the assistance of a Court of Equity to obtain from the defendant evidence of the truth of the case. If he shows no right of action in any Court, he can have no title to discovery in a Court of Equity; and the want of such right may be objected to by demurrer: Digby v. Lord Howe, cited in Rondeau v. Wyatt, 3 Bro. C. C. 154; Wallis v. The Duke of Portland, 3 Vesey, Jr. 494; Lord Kensington v. Mansell, 13 Vesey, 240; Coke v. Bishop, 8 Viner’s Abridgment, 537, *532placitum 5. Sucb a bill must at least be certain to a common intent. The case intended to be made by it must neither be vague nor uncertain, ,nor must the allegations be so vague as to draw with them the consequences and mischiefs of uncertainty in pleading. In both cases the plaintiff’s right of discovery will be affected by the uncertainty of the pleadings: Wigram on Discovery, 126-7.
The present very much resembles the case of Ryves v. Ryves, 8 Vesey, Jr. 343. There a bill sought a discovery and delivery up of deeds to the plaintiff, and alleged that at the time of the marriage of his father and mother, his mother was seised and possessed or entitled to divers freehold, leasehold, and copyhold estates as one of the co-heiresses of her father, or under his marriage settlement, or his will, or codicil, or by some such or other means; and that upon the marriage of the plaintiff’s father and mother, or before, or at some time after the said marriage, some settlement or settlements was or were executed, whereby all or some parts of the said estates were conveyed upon certain trusts and purposes, in such a manner, as that estates for life were given to his father and mother, or one of them, or at least an estate for life to his father, with a provision by way of jointure or otherwise to his mother, who died in the lifetime of his father, remainder to the first son of his father and mother, or to their first and other sons successively, or in some manner so that the plaintiff upon the death of his father and mother, or the death of his father, became seised or entitled to all or most of the estates, &c., either in fee or absolutely, or as tenant, or in tail, in possession, or in some other manner, as would appear by the deeds, &c., in the defendant’s possession ;— upon demurrer, the bill was held bad for vagueness and uncertainty ; and that the defendants could not plead to it, but must discover all deeds relating to their estates. In The Mayor and Commonalty and Citizens of London v. Levy, 8 Vesey, 398, Lord Eldon allowed a general demurrer, put in to a bill of discovery in aid of an action at law. In his judgment he observes, in reference to the subject under consideration, “ That where the bill avers that an action is brought, or where the necessary effect in law of the case stated by the bill appears to be, that the plaintiff has the right to bring an action, he has a right to discovery to aid that action so alleged to be brought, or which he appears to have a right and intention to bring, cannot be disputed. But it has never yet been, nor can it be laid down, that you can file a bill not venturing to state who are the persons against whom the action is to be brought; not stating such circumstances as may enable the *533Court, which must he taken to know the law, and therefore the liabilities of the defendant, to judge; but stating circumstances, and averring that you have a right of action against the defendants, or some of them.
No man was better aware than Lord Eldon of the dangerous consequences of giving countenance to these fishing hills; for, a short time before he ruled London v. Levy, he had observed, in the case of Cooke v. St. Bartholomew’s Hospital, that “the Newcastle case was a good lesson upon this subject of production. They produced their charters to satisfy curiosity: some persons got hold of them, and the consequence was the corporation lost £7000 a year:” 8 Vesey, 138.
The bill seems even liable to other objections. It does not distinctly aver that the discovery is sought in aid of' some judicial proceeding commenced or contemplated, though it hints at such an intention, should the investigation sought for prove propitious. Such an averment is indispensable ; for, as was said by the Vice-Chancellor, in Cardale v. Watkins, 5 Madd. Rep. 10, “a Court of Equity does not compel discovery for the mere gratification of curiosity, but in aid of some proceeding, either pending or intended, and that there must be allegations to that effect.”
Again, it is not directly asserted that Griffith Francis is in possession, or that he claims title to any of the lands to which the plaintiff supposes himself to be entitled. In that event, Francis is but a witness; and it is well settled that a party who may be examined as a witness, cannot in general be compelled to answer a bill for a mere discovery: Plummer v. May, 1 Vesey, Sr. 426; Dinely v. Dinely, 2 Atkyns, 394; Story’s Commentaries on Equity Pleading, § 234.
We are therefore of the opinion, that the demurrer to this bill is well taken, the case intended to be made by the bill and its allegations and charges being vague, imprecise, and uncertain.
The demurrer is allowed, with costs.